DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a non-Final action in response to the preliminary amendment that was filed on 12/18/2018. Claims 1-20 have been canceled; and new claims 21-41 have been added. Thus, claims 21-41 are currently pending in this application.     
Claim Rejections - 35 USC § 101
3	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 21-41 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). 
e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior, or evaluation. 
— 	Considering claim 21, the following claimed limitations recite an abstract idea: 
collecting information from a subject person; defining one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model; and providing, based on the constructed at least one of a knowledge-engineering based model and data mining based model, a real-time communication indicating whether the one or more science competencies of the subject person as assessed match the collected information of the subject person, when the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings.
— 	Considering claim 31, the following claimed limitations recite an abstract idea: collect information from a subject person; define one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model; and provide, based on the constructed at least one of a knowledge-engineering based model and data mining based model, a real-time communication indicating whether the one or more science competencies of the subject person as assessed match the information collected from the subject person, when the subject person performs at least one of: generating hypotheses; collecting data to test the  hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings.

abstract idea: 
collect information from a subject person; define one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model; and provide, based on the constructed at least one of a knowledge-engineering based model and data mining based model, a real-time communication indicating whether the one or more science competencies of the subject person as assessed match the information collected from the subject person, when the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer or a computing module, a processing module, a user interface module, etc., which are utilized to facilitate the process of: collecting information, defining measurable science competencies, providing a real time communication, etc. However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Accordingly, when each of the current claims is considered as a whole, the claimed additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. collecting data via one or more conventional input units; storing the data into a memory; analyzing the data using one or more algorithms; generating, based on the analysis, one or more results/outputs via a conventional output unit, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that involves a typical client-server network arrangement ([0063], [0065]), or a general purpose computer ([0073]), wherein the system also involves one or more conventional computer elements—such as: input/output units, a processing unit, a storage units, etc. ([0066] to [0068]); and thereby the system evaluates a user as the user performs one or more tasks or interactions in a virtual environment ([0044], [0045]).  



The observations above indicate that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 22-30 and 32-40). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 22,  24, 27, 32, 34 and 37 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of claims 22 and 32 recites that the real-time communication is based on “comparison between: (i) a first scoring of at least a portion of the collected information of the subject person within at least one of a simulation or microworld, the first scoring based on the constructed at least one of a knowledge-engineering based model and data mining based model; and (ii) a second scoring of word-processing frame information of the collected information of the subject person” 
	However, the original disclosure does not have sufficient written description regarding the above specific limitation where such two different scores are generated and compared.    
	Each of claims 24 and 34 recites, “wherein the at least one of a knowledge-engineering based model and data mining based model includes at least one of: (i) a classifier and (ii) a regressor”. 
However, the original disclosure does not have sufficient written description regarding an implementation that involves (a) a knowledge-engineering engineering based model and (b) data mining based model, wherein each of these models includes (i) a classifier and (ii) a regressor. 

herein the one or more science competencies include at least one of, a skill of, or any subskill of: data collection, data interpretation, forming hypotheses . . .  understanding why simulations or microworlds produce actual results that mismatch with expected results”
However, the original disclosure lacks sufficient written description regarding one or more science competencies that include each of the elements listed per each of claims 27 and 37. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 21-41 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

collecting “information from a subject person”, (ii) defining ”one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model”; and (iii) providing “a real-time communication indicating whether the one or more science competencies of the subject person as assessed within a virtual environment . . .”
However, it is unclear how “the one or more science competencies of the subject person” is obtained since the above limitation lacks sufficient antecedent basis. Although each of the claims recites the process of collecting (i) “information from a subject person” and (ii) defining “one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model”; the above are not necessarily linked to the science competencies of the subject.   
	Each of the above claims further recites, “the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings” (emphasis added). 
	However, it is unclear how the option “collecting data to test the hypotheses” is achieved without the option “generating hypotheses”. It is worth noting that the claim requires “at least one of” the listed options. 
It is further unclear what is implied regarding “interpreting the collected data” since the term “the collected data” lacks sufficient antecedent basis.
In addition,  it is unclear what is encompassed per the option “communicating respective findings” since this term is unbounded.   

The method of Claim 21, wherein at least one of: defining, by the computer, the virtual environment including one or more simulations or microworlds . . .  communicating respective findings includes generating or constructing explanations from the collected data and designing solutions from the collected data”
However, it is unclear whether claim 23 is attempting to incorporate a further step into claim 21, or replace all the steps of claim 21 with a single step. It is important to note that the first line of claim 23 is intentionally written as “The method of Claim 21, wherein at least one of”, as opposed to, “The method of claim 21 further comprises at least one of” (emphasis added).     
It is further unclear how any of the steps recited in lines 4-12 of claim 23 is considered to be part of the claimed invention since the subject—per claim 21—is required to perform merely one of the listed options (see claim 21, “the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings”).  
Claim 33 is dependent on claim 31; and wherein claim 33 recites, “The system of Claim 31, wherein at least one of: the processing module is further configured to define the virtual environment including one or more simulations or microworlds . . .  communicating respective findings includes generating or constructing explanations from the collected data and designing solutions from the collected data”
However, it is unclear whether claim 33 is attempting to incorporate a further step into claim 31, or replace all the steps of claim 31 with a single step. 
The system of Claim 31, wherein at least one of”, as opposed to, “The system of claim 31 further comprises at least one of” (emphasis added).     
It is further unclear how any of the steps recited in lines 4-12 of claim 33 is considered to be part of the claimed invention since the subject—per claim 31—is required to perform merely one of the listed options (see claim 31, “the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings”).  
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 23 and 33 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 is dependent on claim 21; and wherein claim 23 recites, “wherein at least one of: defining, by the computer, the virtual environment including one or more simulations or microworlds . . .  communicating respective findings includes generating or constructing explanations from the collected data and designing solutions from the collected data”; 
wherein at least one of: the processing module is further configured to define the virtual environment including one or more simulations or microworlds . . .  communicating respective findings includes generating or constructing explanations from the collected data and designing solutions from the collected data”
	However, each of the above claims fails to further limit the subject matter of its  respective independent claim. Particularly, each of claims 23 and 33 is referring to an optional limitation that its independent claim does not necessarily involve. For instance, given the language “at least one of”, consider that each of claims 21 and 31 involves merely “communicating respective findings”. Accordingly, each of claims 23 and 33 would be redundant when each of these claims involves merely “generating hypotheses includes at least one of forming questions, asking questions, and defining problems”. 
Of course, the above is just one exemplary test to determine whether each of claims 23 and 33 complies with section §112(d). Moreover, each of claims 23 and 33 appears to be excluding part of the limitations of its respective independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 21, 23-31 and 33-41 are rejected under 35 U.S.C.103(a) as being unpatentable over Tashiro 2013/0029300. 
Regarding claim 21, Tashiro teaches the following claimed limitations: a method, comprising: in a computer, collecting information from a subject person; defining, by the computer, one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model ([0058], [0065], [0067], [0070], [0071]: e.g. the system collects data related to the user, such as the user’s prior knowledge/skill level. In addition, as the user perform tasks in a virtual/simulated environment, the system collects data related to the user’s performance; and thereby determines—using one or more algorithms—the user’s competencies as applied to a given clinical task. In this regard, the one or more algorithms, such as the algorithms that select and associate the competencies with each respective clinical task, indicate that the system implements at least one of a knowledge-engineering based model and data mining based model; also see [0051], [0052], [0112]); and in the computer, providing, based on the constructed at least one of a knowledge engineering based model and data mining e.g. the system analyzes, using the algorithms above, the user’s performance in the given virtual clinical task(s); and thereby generates one or more scores that indicate the user’s competencies as applied to the virtual clinical task(s). Accordingly, such score data indicates whether the one or more science competencies of the subject person as assessed within a virtual environment match the collected information of the subject person—such as the user’s prior knowledge level), when the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings ([0065]: e.g. one or more of the clinical tasks, which the user performs in the virtual environment, involves making clinical judgments or decisions; and therefore, the indicates at least the act of communicating respective findings).
	Although Tashiro does not explicitly describe that the communication implied above is a real-time communication, Tashiro already teaches that the system implements a functionality that allows it to gather—in real-time—various data relating to user; such as: the activities the user did while in the educational environment, the learning outcomes that the user has achieved, etc. ([0069]); and wherein the system also generates an alert to the user when the user’s scores are at an unacceptable level, as set by the instructor, wherein the user’s performance data is presented to the user and/or the instructor ([0083], [0084], [0114] lines 17-21).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tashiro’s system; 
e.g. one or more scores that the user has achieved; one or more misconceptions noted during the user’s interactions, etc.), so that the student and/or the instructor would also take, in real-time, one or more appropriate measures to improve the user’s skills (e.g. the instructor would provide advice, and/or customized training scenarios, that help the user to improve his/her skills, etc.).  	
	Regarding claim 31, Tashiro teaches the following claimed limitations: a system, comprising: a computing module configured to collect information from a subject person; a processing module configured to define one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model ([0058], [0065], [0067], [0070], [0071]: e.g. the system collects data related to the user, such as the user’s prior knowledge/skill level. In addition, as the user perform tasks in a virtual/simulated environment, the system collects data related to the user’s performance; and thereby determines—using one or more algorithms—the user’s competencies as applied to a given clinical task. In this regard, the one or more algorithms, such as the algorithms that select and associate the competencies with each respective clinical task, indicate that the system implements at least one of a knowledge-engineering based model and data mining based model; also see [0051], [0052], [0112]); and a user interface module configured to provide, based on the constructed at least one of a knowledge-engineering based model and data mining based model, a communication indicating whether the one or more science competencies of the subject person as assessed within a virtual environment match the information collected from the subject person, ([0072] to [0075]: e.g. the system analyzes, using the algorithms above, the user’s performance in the given virtual clinical task(s); and thereby generates one or more scores that indicate the user’s competencies as applied to the virtual clinical task(s). Accordingly, such score data indicates whether the one or more science competencies of the subject person as assessed within a virtual environment match the collected information of the subject person—such as the user’s prior knowledge level), when the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings ([0065]: e.g. one or more of the clinical tasks, which the user performs in the virtual environment, involves making clinical judgments or decisions; and therefore, the indicates at least the act of communicating respective findings).
	Although Tashiro does not explicitly describe that the communication implied above is a real-time communication, Tashiro already teaches that the system implements a functionality that allows it to gather—in real-time—various data relating to user; such as: the activities the user did while in the educational environment, the learning outcomes that the user has achieved, etc. ([0069]); and wherein the system also generates an alert to the user when the user’s scores are at an unacceptable level, as set by the instructor, wherein the user’s performance data is presented to the user and/or the instructor ([0083], [0084], [0114] lines 17-21).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tashiro’s system; for example, by incorporating an algorithm that enables the system to communicate to the user and/or the instructor(s)—in real-time—one more feedbacks regarding the user’s performance (e.g. one or more scores that the user has achieved; one or more misconceptions noted during the user’s interactions, etc.), so that the student and/or the e.g. the instructor would provide advice, and/or customized training scenarios, that help the user to improve his/her skills, etc.).  
Regarding claim 41, Tashiro teaches the following claimed limitations: a computer program product providing a tutoring agent comprising: a non-transitory computer useable medium having a computer readable program; wherein the computer readable program when executed on a computer causes the computer to: collect information from a subject person; define one or more measurable science competencies by constructing at least one of a knowledge-engineering based model and data mining based model ([0058], [0065], [0067], [0070], [0071]: e.g. the computer system collects data related to the user, such as the user’s prior knowledge/skill level. In addition, as the user perform tasks in a virtual/simulated environment, the system collects data related to the user’s performance; and thereby determines—using one or more algorithms—the user’s competencies as applied to a given clinical task. In this regard, the one or more algorithms, such as the algorithms that select and associate the competencies with each respective clinical task, indicate that the system implements at least one of a knowledge-engineering based model and data mining based model; also see [0051], [0052], [0112]); and provide, based on the constructed at least one of a knowledge-engineering based model and data mining based model, a real-time communication indicating whether the one or more science competencies of the subject person as assessed within a virtual environment match the information collected from the subject person ([0072] to [0075]: e.g. the system analyzes, using the algorithms above, the user’s performance in the given virtual clinical task(s); and thereby generates one or more scores that indicate the user’s competencies as applied to the virtual clinical task(s). Accordingly, such score data indicates whether the one or more science competencies of the subject person as assessed within a virtual environment match the collected information of the subject person—such as the user’s prior knowledge level), when the subject person performs at least one of: generating hypotheses; collecting data to test the hypotheses; interpreting the collected data; warranting claims with data; and communicating respective findings ([0065]: e.g. one or more of the clinical tasks, which the user performs in the virtual environment, involves making clinical judgments or decisions; and therefore, the indicates at least the act of communicating respective findings).
	Although Tashiro does not explicitly describe that the communication implied above is a real-time communication, Tashiro already teaches that the system implements a functionality that allows it to gather—in real-time—various data relating to user; such as: the activities the user did while in the educational environment, the learning outcomes that the user has achieved, etc. ([0069]); and wherein the system also generates an alert to the user when the user’s scores are at an unacceptable level, as set by the instructor, wherein the user’s performance data is presented to the user and/or the instructor ([0083], [0084], [0114] lines 17-21).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tashiro’s system; for example, by incorporating an algorithm that enables the system to communicate to the user and/or the instructor(s)—in real-time—one more feedbacks regarding the user’s performance (e.g. one or more scores that the user has achieved; one or more misconceptions noted during the user’s interactions, etc.), so that the student and/or the instructor would also take, in real-time, one or more appropriate measures to improve e.g. the instructor would provide advice, and/or customized training scenarios, that help the user to improve his/her skills, etc.).  
	Tashiro teaches the claimed limitations as discussed above per each of the independent claims. Tashiro further teaches, 
	Regarding each of claims 23 and 33, at least one of: “defining . . . the virtual environment including one or more simulations or microworlds; generating hypotheses includes at least one of forming questions . . .respective findings includes generating or constructing explanations from the collected data and designing solutions from the collected data” ([0070]: e.g. the system at least defines a virtual invironemnt that includes one or more simulations or microworlds); 
	Regarding each of claims 24 and 34, wherein the at least one of a knowledge-engineering based model and data mining based model includes at least one of: (i) a classifier and (ii) a regressor ([0051], [0052], [0058]: e.g. the system implements at a classifier since it maps or associates competencies needed per one or more clinical tasks);
	Regarding each of claims 25 and 35, a tracking module (or the processing module, per claim 35) tracks “the one or more science assessed competencies of the subject person across one or more science topics or science domains including at least one of physics, physical sciences, chemistry, life sciences, geosciences, biological sciences, nursing . . troubleshooting” ([0065], [0070]: e.g. the system implements an exemplary scenario related to a healthcare field, wherein the user performs one or more clinical tasks. Accordingly, the system already tracks one or more science assessed competencies of the subject person across one or more science topics or science domains including at least one of biological sciences, nursing, etc.). 
Tashiro teaches the claimed limitations as discussed above per each of the independent claims. 
The limitation, “generating a real-time communication to another person based upon measuring of the one or more science competencies, and responsive to the real-time communication, the another person providing at least a portion of the real-time feedback to the subject person”, is already addressed above according to the modification discussed per each independent claim. Particularly, the modified system already incorporates an algorithm that enables the system to establish real-time communication, so that the student and/or the instructor would take one or more appropriate measures in real-time; such as the instructor providing advice to the user so that the user would improve his/her skills, etc.
Tashiro teaches the claimed limitations as discussed above per each of the independent claims. Tashiro further teaches:
Regarding each of claims 27 and 37, “wherein the one or more science competencies include at least one of, a skill of, or any subskill of: data collection, data interpretation, forming hypotheses . . .  understanding why simulations or microworlds produce actual results that mismatch with expected results” ([0051], [0065], [0070]: e.g. the science competencies include at least a skill—or a subskill—of data collection or interpretation since the user is making clinical judgments or decisions based on his/her interactions in the virtual/simulated environment); 
Regarding each of claims 28 and 38, Tashiro teaches the claimed limitations as discussed above per each of the independent claims. 
Tashiro further teaches, measuring the one or more science competencies of the subject person, the measuring being in real-time and using at least one of an tracking model programmed to infer science competency demonstration from interactive engagement by the subject person with the virtual environment ([0065], [0070] to [0072]: e.g. the system determines, as the user performs one or more clinical tasks in the virtual environment, one or more performance measurements or score that indicate the user’s competencies. Accordingly, the system already measures in real-time, using at least one of an assessment model and a tracking model programmed to infer science competency demonstration from interactive engagement by the subject person with the virtual environment). 
In addition, the limitation, “providing to the subject person real-time feedback through the virtual environment”, is already addressed according to the modification discussed per each independent claim since the modified system incorporates an algorithm that enables the system to communicate to the user and/or the instructor(s)—in real-time—one more feedbacks regarding the user’s performance; such as one or more scores that the user has achieved; one or more misconceptions noted during the user’s interactions, etc.
Regarding each of claims 29 and 39, Tashiro teaches the claimed limitations as discussed above per each of the independent claims.
The limitation, “providing the real-time communication to another person, the real-time communication including at least one of: an alert associated with the one or more science competencies of the subject person or a group of subject people; and an assessment of the one or more science competencies of the subject person or the group of subject people”, is already addressed above according to the modification discussed per each independent claim. Particularly, the modified system already incorporates an algorithm that enables the system to communicate to the instructor(s)—in real-time—
Regarding each of claims 30 and 40, Tashiro teaches the claimed limitations as discussed above per each of the independent claims.
The limitation, “at least one of: providing the real-time communication to the subject person, the real-time communication including tutoring of the one or more science competencies for the subject person . . .  providing any of a certification for licensure, a certification for a course, and a certification for a lesson”, is also addressed above according to the modification discussed per each of the independent claims. It is again worth noting that the modified system already incorporates an algorithm that enables the system to communicate to the user—in real-time—one more feedbacks regarding the user’s performance; such as, one or more scores that the user has achieved; one or more misconceptions noted during the user’s interactions, etc. (this indicates at least one of  real-time communication that includes tutoring of the one or more science competencies for the subject person, or the real-time assessment of the one or more science competencies of the subject person based upon at least one of a pattern of the subject person and a decision of the subject person, etc.).
●	Considering each of claims 22 and 32 as a whole, the prior art does not suggest the invention as claimed according to claims 22 and 32.   
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 9,564,075.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 21 of the current application recites features that are similar to the features of claim 1 of US 9,564,075, except  that claim 1 of US 9,564,075 recites the limitations directed to providing the subject person with feedback and guidance.

It is worth noting that similar type of obviousness analysis applies to each of the current claims (i.e. claims 22-41).  
Similarly, claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 9,373,082.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 21 of the current application recites features that are similar to the features of claim 1 of US 9,373,082, except  that claim 1 of 9,373,082 recites the limitations directed to providing the subject person with feedback and guidance, and evaluation/estimation of the proficiency of the subject. 
However, again given the features of claim 21, which includes the process of providing a real-time communication or information to the subject (such as information regarding the assessed competencies of the subject), it would have still been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the features of claim 21; for example, by incorporating additional detailed information; such as advice that help the subject to improve his/her skills, the estimated skill level of the subject, etc., so that the subject would have a better chance to succeed in his/her studies and/or improve his/her skill level.
Here also, similar type of obviousness analysis applies to each of the current claims (i.e. claims 22-41).  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715